 



Exhibit 10.3

() [a04688a0468802.gif]

1989 Incentive Compensation Plan — as amended Vesting in Period Certificate of
Restricted Stock Award Date of Vest Shares Vesting Over the Period Occurs End of
Period Jan-30-2008 1000 Awarded to: Social Security Number: Employee ID: Award
Issued: Type of Stock Award: Restricted Stock Award Number: Award Date: Award
Price: This restricted stock award was granted to you on          
                 by Allergan, Inc. This award is subject to the terms and
conditions of this award and the plan itself, copies of which are available by
clicking on the Client Home Page button of the Allergan/Smith Barney Stock Plan
Services website. To view the details and accept this award, click the button
below. To accept this award go to details Vesting Start Date: Date of Vest
Shares vesting over the period vesting in period occurs Allergan Authorized by:
David E.I. Pyott, Chairman of the Board, President and Chief Executive Officer

